DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in  Japan on February 1, 2019 . It is noted, however, that applicant has not filed a certified copy of the JP 2019-017059 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in  Korea on July 15, 2019.  It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0085265  application as required by 37 CFR 1.55.
Claim Objections
Claims 2-4  and 11-13 are  objected to because of the following informalities: “(MPa)1/2  ”  should be replaced with “MPa1/2 ”, MPa (megapascal) is a unit. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 10 and 13   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, lines 1-5,  recites  “ a composition to form a porous insulating layer on an active material layer on a main surface of a current collector, wherein the active material layer comprises an active material to …  and an active material layer binder”.  Claim 1 further recites, in lines 6-8, “the composition to form the porous insulating layer comprises a solvent, an insulating inorganic particle, and a binder ... and the binder is a polymer ... ”. 
 It is unclear which binder  “the binder” is referring to. It is unclear if “the binder” is the active material layer binder or the binder in the composition of the porous insulating layer or if the active material layer binder  is the same binder  as the  binder  in the composition. Examiner is interpreting “the binder” is the binder of the composition of the porous insulating layer. 
Claims 2-9 and 11-16 fail to cure the deficiencies  and are also rejected under 112b. 
Claims 4 and 13  recites the limitation “wherein the organic solvent has a distance (Ra) of Hansen solubility parameter calculated utilizing Equation 1…..” in lines 1-3. It is unclear what the Ra is with respect to. It is noted that Ra is the HSP distance between two molecules and thus it is unclear what the Ra of a single component refers to because there does not appear to be a second point by which the distance is measured from. For determining a distance  Ra there should be two molecules that are being compared to each other. For the purposes of this Office Action, it will be assumed that the Ra utilized by Equation 1 is intended to be a Ra between the organic solvent and another component.  
Appropriate action is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 – 5, 7-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20150243964), and further in view of  Sobczynska et al. (PL191006, provided on IDS 06/12/2020,  using Google Patent  English machine translations for citations). 
Regarding claims 1 and 8 - 10, Yu discloses a method of manufacturing an electrode structure  for a nonaqueous electrolyte secondary ([0068];[0070]), comprising an porous  insulating layer on an electrode active material layer  [0029] on a current collector  [0030]. The porous insulating layer includes  inorganic particles,  binder, and organic solvent ([0048];[0058]). The slurry for an electrode active material layer includes an electrode active material to electrochemically intercalate and deintercalate lithium ions, a binder (active material binder) [0044].  
Yu does not disclose the binder is a polymer obtained by polymerization of monomers comprising about  30 wt% to about 60 wt% of an aromatic vinyl compound, about 20 wt% to about 69 wt% of (meth)acrylic acid ester, about 5 wt% to about 35 wt% of (meth)acrylic acid ester comprising a hydroxy group or an ether group, and about 1 wt% to about 10 wt% of a vinyl compound comprising an acidic functional group, based on the total weight of the binder . Sobczynska teaches a interlayer used as a binder (Sobczynska, [abstract]), the interlayer comprising of  40-50 parts by weight of styrene, 10-20 parts by weight of 2-hydroxyethyl methacrylate, 30-50 parts by weight of ethyl acrylate, and 0.5-5 parts by weight of acrylic acid, based on the total weight of the interlayer (Sobczynska, [page 2]).  Examiner notes the 40-50 parts by weight of styrene, reads on the claimed  about  30 wt% to about 60 wt% of an aromatic vinyl compound (styrene derivative), see instant specification [0064].  The 10-20 parts by weight of  2-hydroxyethyl methacrylate, reads on the claimed 5 wt% to about 35 wt% of (meth)acrylic acid ester comprising a hydroxy group or an ether group, see instant specification ([0066];[0067]).  The 30-50 parts by weight of ethyl acrylate, reads on the claimed about 20 wt% to about 69 wt% of (meth)acrylic acid ester, see instant specification [0065]. The 0.5-5 parts by weight of acrylic acid, reads on the claimed  about 1 wt% to about 10 wt% of a vinyl compound comprising an acidic functional group , see instant specification [0068]. 
  It would have been obvious to one  having ordinary skill in the art to replace the binder of Yu with the binder comprising of  40-50 parts by weight of styrene, 10-20 parts by weight of 2-hydroxyethyl methacrylate, 30-50 parts by weight of ethyl acrylate, and 0.5-5 parts by weight of acrylic acid of Sobczynska, in order to have a porous insulating layer with good mechanical properties , good resistance to aggressive environments and good adhesion as taught by Sobczynska [page 2]. (Claims 1 and 8 - 10)
Regarding claims 5 and 14, modified Yu discloses all of the limitations as set forth above in claims 1 and 10 . Modified Yu further discloses the organic solvent comprises NMP (Yu:[0058]), which has a boiling point at 1 atm of 202 °C, reading on the claimed boiling point of the organic solvent at 1 atm is greater than or equal to about 160 °C.  (Claims 5 and 14)
Regarding claims 7 and 16, modified Yu discloses all of the limitations as set forth above in claims 1 and 10 . Modified Yu further discloses the porous insulating layer further comprises  e.g. polyethylene-co-vinyl acetate (Yu:[0056]), reading on the claimed polyolefin based polymer particle. (Claims 7 and 16)
Regarding claims 2 and 11, modified Yu discloses all of the limitations as set forth above in claims 1 and 10. Modified Yu does not disclose wherein a distance between Hansen solubility parameters of the active material layer binder and the organic solvent is greater than or equal to about 8.0 MPa1/2 . However,  Hansen Solubility parameters is a factor that  evaluates the solubility of materials and changes depending on the solvent and resin used. Modified Yu discloses the active material layer binder is CMC-SBR (Yu:[0078]) and the organic solvent is NMP (Yu:[0078]), which is the same active material layer binder ([0087] at the instant specification discloses a styrene containing  resins  as a binder) and organic solvent ([0043]/[0083] at the instant specification discloses NMP as a solvent ) disclosed by applicant, and therefore it would be expected that the  distance between Hansen solubility parameters of the active material layer binder and the organic solvent  of Yu is greater than or equal to about 8.0 MPa1/2   absent any evidence to the contrary.   (Claims 2 and 11)
Regarding claims 3 and 12, modified Yu discloses all of the limitations as set forth above in claims 1 and 10. Modified Yu does not disclose a distance between Hansen solubility parameters of the active material and the organic solvent is greater than or equal to about 5.0 MPa1/2 . However, Hansen Solubility parameters is a factor that  evaluates the solubility of materials and changes depending on the solvent and resin used. Modified  Yu discloses the active material is lithium cobalt composite oxide (LiCoO2) (Yu:[0078]) an the organic solvent is NMP (Yu:[0078]), which is the same active material ([0084] at the instant specification discloses LiCoO2 as a positive active material layer compound ) and  organic solvent ([0043]/[0083] at the instant specification discloses NMP as a solvent ) disclosed  by  applicant, and therefore it would be expected that the distance between Hansen solubility parameters of the active material and the organic solvent is greater than or equal to about 5.0 MPa1/2  , absent any evidence to the contrary. (Claims 3 and 12)
 Regarding claims 4 and 13, modified Yu discloses all of the limitations as set forth above in claims 1 and 10. In at best as the Examiner  understands the claim in light of the rejection under 35 U.S.C. 112(b)  above, modified Yu does not disclose  a distance (Ra) of  Hansen solubility parameter of (another component) and the organic solvent calculated utilizing Equation 1 is greater than or equal to about 5.0 MPa 1/2 : Equation 1 Ra= {4 x(18.0 – δD (solvent))2 + (9.3- δP (solvent))2 + (7.7- δH (solvent))2 }1/2  wherein, in Equation 1, δD (solvent)(MPa)1/2 denotes a solubility parameter due to dispersion force of the organic solvent , δP (solvent)(MPa)1/2  denotes a solubility parameter due to polarity (dipole-dipole force) of the organic solvent, and δH (solvent)(MPa)1/2  denotes a solubility parameter due to hydrogen bonding forces of the organic solvent. However,  Hansen Solubility parameters is a factor that  evaluates the solubility of materials and changes depending on the solvent and resin used. Modified Yu discloses the organic solvent is NMP [0078], which is the same organic solvent ([0043]/[0083] at the instant specification discloses NMP as a solvent ) disclosed by applicant, and therefore it would be expected that the NMP organic solvent of modified Yu and another component  has a distance (Ra) of  Hansen solubility parameter calculated utilizing Equation 1 of greater than or equal to about 5.0 MPa 1/2 : Equation 1 Ra= {4 x(18.0 – δD (solvent))2 + (9.3- δP (solvent))2 + (7.7- δH (solvent))2 }1/2  , absent any evidence to the contrary.  (Claims 4 and 13)
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20150243964), further in view of  Sobczynska et al. (PL191006, provided on IDS 06/12/2020,  using Google Patent  English machine translations for citations), as applied to claim 1 above, and further in view of Kasai et al. (US 20110129730).
Regarding claims 6 and 15, modified Yu discloses all of the limitations as set forth above in claims 1 and 10 . Modified Yu  does not disclose the organic solvent comprises an alcohol-based compound. Kasai discloses a secondary battery (Kasai:[0033]). Kasai teaches an example of producing an electrode comprising a slurry, applying the slurry to an electrode current collector and a  volatizing solvent such as alcohol-based solvents e.g methanol (Kasi:[0073]). Methanol is a taught by Kasai to be a   known and common solvent used in slurries to form electrodes. Therefore the use of methanol as an effective solvent for the binder in the electrode would have a reasonable expectation of success and one having ordinary skill in the art  would thus find it obvious to routinely select an alcohol based solvent such as methanol as the solvent for the battery of modified Yu .(Claims 6 and 15)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/
Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722